915 So. 2d 687 (2005)
Marcus D. SIGLER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3920.
District Court of Appeal of Florida, Fifth District.
November 4, 2005.
Rehearing Denied December 16, 2005.
Marcus D. Sigler, Raiford, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Marcus Sigler appeals, challenging the trial court's denial of his motion for post-conviction relief. We lack jurisdiction to review this matter because no final, appealable order was entered by the trial court. In that regard, instead of filing a written order denying Mr. Sigler's motion, the trial court merely signed the court minutes sheet. Court minutes, even when signed by the trial judge, do not constitute appealable orders. State v. Wagner, 863 So. 2d 1224 (Fla.2004). Accordingly, we dismiss this appeal with directions that the trial court render an appropriate order.
APPEAL DISMISSED.
SAWAYA, PALMER and MONACO, JJ., concur.